Citation Nr: 1608251	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 2003, for an award of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 40 percent for partial paralysis of the left lower radicular group.  

3.  Entitlement to a total rating by reason of individual unemployability (TDIU) prior to June 13, 2006.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to February 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in December 2010 and May 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

After review of the record, the Board notes that additional development is warranted in this case.  It is initially noted that in February 2016, additional medical records, which had not previously before reviewed by the AOJ, were submitted by the Veteran's representative without waiver of RO consideration.  The Board notes that on several prior occasions, the representative had submitted evidence for consideration that was accompanied by a waiver of AOJ consideration.  As such, it is found that AOJ consideration is specifically not waived in this instance.  

In addition, the Board notes that, subsequent to the August 2010 Board hearing, additional issues were developed and certified for appellate consideration.  In May 2014, the Veteran again requested a video conference hearing before a member of the Board.  In light of the additional issues on appeal, the case is being returned so that a hearing can be arranged.   

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a video conference hearing before a Veterans Law Judge as requested.  After the hearing has been conducted, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

